                         Case 2:20-mj-01939-KRS Document 1 Filed 11/23/20 Page 1 of 3



AO 9l (llev.   0l/09)   Crirninal Cornplaint


                                             UNrreo Sreres DrsrRrcr Counr
                                                               for the
                                                      District of New Mexico

                        United States of America                )
                                        v.                      )
                                                                )      Case    No: 20-1939 MJ
                George William WH ITTINGTON                     )
                                                                )
                                                                )
                                  Delentlantk)

                                                     CRIMINAL COMPLAINT
         l, the complainant in this case, state that the following is true to the best of rny knowledge and belief. On or about
the date of Novernber 20. 2020 in the county of DonaAm in the State-and District of New Mexico.
the defendant violated l8 U.S.C. $758(High Speed Flight from lrnrnigration Checkpoint).
an offense described as follows:

flee or evade a checkpoint operated by a Federal law enforcement agency. in a motor vehicle and fled Federal. State, or
local law enforcement agents in excess of the legal speed lirnit




         This crirninal complaint is based on these facts:
On November 20,2020, Border Patrol Agents (BPAs) assigned to the U.S. Border Patrol checkpoint on lnterstate I 0, west
of Las Cruces, New Mexico encountered a white Toyota Camry. The vehicle entered the prirnary inspection area for
inspection. BPA irnmediately noticed an odd odor corning from inside the vehicle. BPA greeted the four occlrpants and
asked tlrem as to their citizenship. The four occupants stated they were all U.S. citizens. BPA asked the driver. Iater
identified as DEFENDANT WHITTINGTON. George Williarn where they were coming from. DEFENDANT
WHITTINCTON stated he was corning frorn Houston, Texas and was en route to California. BPA asked thern ltow they
were all related. The passenger advised DEFENDANT WHITTINCTON was his cousin and he was the brother of the
rear passengers.

           E      Continued on the attached sheet.




                                                                                 Ruben Gallegos A.qenl

TrAfiru*i<^ly'V                                                                          Pritilecl nanrc and title

Sworrr to before me and signed rn my presence.



Date: Novenrber 23, 2020


 City and state: Las Cruces N.M.
                                                                                 tTS. MAGISTRATE JUDGE
                                                                                         Printecl nanrc ontl title
                Case 2:20-mj-01939-KRS Document 1 Filed 11/23/20 Page 2 of 3




            CONTINUATION OF CR]MINAL COMPLAINT



                                      STATE AND DISTRICT OF NEW MEXICO

                UNITED STATES OF AMERICA

                           V.
                George \Mlliam   l   ,I-IITTINGTON


Continuatlon of Statement of Facts:
BPA questioned them about their stay in Houston, Texas to which DEFENDANT WI-IITTINGTON stated they were there
four days but didnt have any luggage. BPA then asked DEFENDANT l ,I-IITTINGTON if they had any drugs, weapons, or
large amounts of cash. DEFENDANT IA,FIITTINGTON in a very nervous tone of voice said that they did not. Due to their
odd story and odor, BPA asked for consent to perform a canine inspection of the vehicle. DEFENDANT VVI.IITTINGTON
informed BPA that he really needed to go on his way and further asked BPA why he wanted to search the vehicle. BPA
informed DEFENDANT WIIITTINGTON he could smell an odd odor coming ftom the vehicle and instructed DEFENDANT
VVI'IITTINGTON to pull into the secondary area for further investigation.

DEFENDANT I/II-IITTINGTON proceeded to the secondary area but he suddenly accelerated away at a high rate of
speed. BPAs immediately boarded their assigned govemmenl vehicles, aclivated their vehicle's emergency llghts and
sirens and began to pursue the vehicle westbound on lnterstate 10. BPAs reached speeds up to 120 miles per hour in
the attempt to catch up to the suspec{'s vehicle. During the pursuit, DEFENDANT WHITTINGTON made a far dangerous
maneuvers to avoid traffic, in three separate occasions DEFENDANT \ /I-IITTINGTON passed other vehicles on the
shoulder of the interstate. DEFENDANT VVI-IITTINGTON exited the interstate at the mile marker 102 and continued west
on the frontage road, north of lnterstate 10. The ftontage road is very naroi, and not well maintained and BPAs reached
speeds up to 100 miles per hour. DEFENDANT VVI-IITTINGTON came to a dead end and wrecked into a barbed wire
fence. All four subjects exited the vehicle and absconded the scene. lt was determined a fal minutes later they had all
crossed lnterstate 10 to the south side of the highway. Air support spotted all four subjects about 2 miles south of
lnterstate 10, in the desert and then they stopped running and gave up. Air support held them there until BPAs anived
shortly to apprehend all subjec{s. All four subjects were transported to the lnterstate 10 checkpoint for further
investigation and processing. BPA conducted a canine inspection of the vehicle with his govemment issued canine. After
the canine alerted to the vehicle BPA conduc{ed a thorough search which revealed a small bag of green leafy substance
residue, suspected lo be marijuana. No other contraband was located.

During a post Miranda interview, DEFENDANT WHITTINGTON stated that as hewas driving the vehicle into the
secondary inspection area, one of the passengers informed him the three of them were runaways who had fled ftom a
halfway house in Califomia. He further stated another passenger informed DEFENDANT VVHITTINGTON he had personal
amounts of Marijuana on his person and therefore decided to flee from the Checkpoint at a high rate of speed to avoid
apprehension by BPAs. Because this Affidavit is being submitted for the limited purpose of establishing probable cause as
set forth herein, I have not included each and every fact known to me conceming this investigation.

Continuation of Statutory Language:
Case 2:20-mj-01939-KRS Document 1 Filed 11/23/20 Page 3 of 3




                                     Galleoos. Ruben
                                     Filing Agent
